960 A.2d 735 (2008)
197 N.J. 1
In the Matter of Gary L. MASON, an Attorney at Law.
D-6 September Term 2008.
Supreme Court of New Jersey.
November 13, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-113, concluding that GARY L. MASON of MANALAPAN, who was admitted to the bar of this State in 1990, should be censured for violating RPC 1.9(a) and (c)(1)(conflict of interest  former client) and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that GARY L. MASON is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.